Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Notice of Allowability
This supplemental notice of allowability is issued in response to applicant’s “SUPPLEMENTAL INFORMATON DISCLOSURE STATEMENT Under 37 C.F.R. § 1.56 and 1.97-1.98” dated February 24, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) filed February 24, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Applicant did not submit a copy of the Non Patent Literature (NPL) Document identified as “Docket No. SIENA-18030 U.S. Application No. 16/138,306 Final Office Action mailed 12/3/20”.  The IDS has been placed in the application file, but NPL reference has not been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joanna Chen, Reg. No. 72,754, on January 22, 2021.

claims 1, 3-4, 6-12, 16-22, and 24-27 with the following respectively numbered claims:

1. A method for direct activity launch within interactive content, the method comprising:
storing data in memory of a platform server regarding a plurality of interactive content titles, each interactive content title including a virtual environment and associated with one or more templates each linking to a specified starting point of an activity within the virtual environment;
establishing a session between a user device and the platform server, wherein a set of templates is provided to the user device during the session;
providing an interface display to the user device, the interface display including a set of activities corresponding to the set of templates;
receiving a selection of one of the set of activities in the interface display, the selection received from the user device; 
identifying which of the set of templates and which of the plurality of interactive content titles are associated with the selected activity; and
launching the virtual environment of the identified interactive content title at the specified starting point, specified by the identified template associated with the selected activity, wherein launching the virtual environment at the specified starting point includes skipping a portion of the identified interactive content title.

3. The method of claim 1, wherein the specified starting point of the selected activity begins with matching a user of the user device to a competitive match.



6. The method of claim 1, wherein launching the virtual environment at the specified starting point of the selected activity further includes generating an object corresponding to the selected activity.

7. The method of claim 6, wherein the selected activity is a progress activity, and wherein the object is a task object that has a unique identification code associated with a task, and wherein the task object captures and stores data related to the task in accordance with the identified template.

8. The method of claim 6, wherein the selected activity is a competition activity, and wherein the object is a match object that has a unique identification code associated with a match, and wherein the match object captures and stores match data related to the competition activity in accordance with the identified template.

9. The method of claim 8, wherein the match is completed, and further comprising re-launching the virtual environment at the specified starting point based on a subsequent selection of the activity, wherein the user device is allowed to engage again in the competitive competition activity from the specified starting point in the virtual environment.

10. The method of claim 8, further comprising displaying a progress of the competition activity in real-time based on the match data captured and stored by the match object.



12. The method of claim 8, further comprising tracking information regarding the selected competition activity, the tracked information including one or more of an end, a success or failure result, a map, one or more roster restrictions, a payload, sub-matches, a scheduled time, and an expiration time.

16. The method of claim 8, wherein the match data captured and stored by the match object includes user content , the user content including one or more of a video, a broadcast, and screenshots.

17. The method of claim 16, further comprising determining a start and an end of the competition activity based on metadata of the user content generated during the competition activity.

18. The method of claim 1, further comprising selecting the set of templates provided to the user device based on an identified intent.

19. The method of claim 18, further comprising identifying the identified intent based on at least one of user data, user history, user statistics, and user social data of a user of the user device.

20. The method of claim 1, wherein the identified interactive content title is a videogame title.
 

one or more databases in memory that store data regarding a plurality of interactive content titles, each interactive content title including a virtual environment and associated with one or more templates each linking to a specified starting point of an activity within the virtual environment of an associated interactive content title, wherein the plurality of interactive content titles are provided; 
a network interface that communicates with a user device over a communication network, wherein the network interface: 
establishes a session with the user device over the communication network, wherein a set of templates is provided to the user device during the session,
provides an interface display to the user device, the interface display including a set of activities corresponding to the set of templates, and
receives a selection from the user device, the selection of one of the set of activities in the interface display; and
a processor that executes instructions stored in the memory, wherein execution of the instructions by the processor:
identifies which of the set of templates and which of the plurality of interactive content titles are associated with the selected activity, and
launches the virtual environment of the identified interactive content title at the specified starting point, specified by the identified template associated with the selected activity, wherein launching the virtual environment at the specified starting point includes skipping a portion of the interactive content title.

22. A non-transitory computer-readable storage medium having embodied thereon a program executable by a processor to perform a method for direct activity launch within interactive content, the method comprising:

establishing a session between a user device and the platform server, wherein a set of templates is provided to the user device during the session;
providing an interface display to the user device, the interface display including a set of activities corresponding to the set of templates;
receiving a selection of one of the set of activities in the interface display, the selection received from the user device; 
identifying which of the set of templates and which of the plurality of interactive content titles are associated with the selected activity; and
launching the virtual environment of the identified interactive content title at the specified starting point, specified by the identified template associated with the selected activity, wherein launching the virtual environment at the specified starting point includes skipping a portion of the interactive content title.

24. The method of claim 1, wherein skipping a portion of the identified interactive content title includes skipping one or more navigational steps within the virtual environment. 

25. The method of claim 1, wherein the set of activities includes activities from different interactive content titles. 

26. The method of claim 1, wherein the interface display displays the set of activities without requiring launch of any of the interactive content titles. 

.

Reasons for Allowance
Claims 1, 3-4, 6-12, 16-22, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closes prior art includes Shimura et al., US 8,328,610 B2 (hereinafter Shimura) and Nevalainen, US 2007/0082659 A1 (hereinafter Nevalainen).
Shimura discloses a new user-friendly game editor that allows game players with little or no experience to create new games or game levels (Shimura [Abstract]).  Game element structures can be "drawn" using an "auto completion" feature that automatically functionally connects and/or arranges chosen game elements to provide a visually pleasing environment that is easily navigated by game characters (Shimura [Abstract]).  Such technology can allow an end user game player with little or no technical background to easily develop game levels that are fun to play and do not suffer from any significant defects or other problems that would decrease ease of navigation, functionality or amount of fun (Shimura [Abstract]).  The user may share the authored game with other users via a network so other users can retrieve the game and play it on their own game playing devices (Shimura [Abstract]).  Shimura also discloses both single player games as well as multi player games (Shimura [C12:54-C13:2]).  Shimura does not, however, disclose wherein launching the virtual environment at the specified starting point includes skipping a portion of the identified interactive content title.
Nevalainen teaches a method for automatically connecting a mobile terminal device to a remote cellular network server (Nevalainen [Abstract]).  Network server could then e.g. automatically match the different users that have the same game inserted for multiplayer 
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/WERNER G GARNER/            Primary Examiner, Art Unit 3715